Oo Oe A HD Nn Be WY NO

NO NO NO NO NO NY NY NN NO KF He He Fe Fe ere Oe Oe
Oo ANN nA FP Wo NY KH TD Oo FH NANA DB nH BR W NBO KF CO

 

wo

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, CR-16-01447-001-PHX-JJT

Plaintiff,
ORDER OF DETENTION
vs.

Wilfredo Rivas-Cerritos,

)
)
)
)
)
)
Defendant.
)

 

Defendant appeared before this Court on a Petition for Revocation of Supervised
Release. The issue of detention was submitted to the Court. The Court considered the
Petition and file in determining whether defendant should be released on conditions set by
the Court.

The Court finds that defendant has failed to carry his burden of establishing that he

does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

‘Procedure.

The Court concludes, by a preponderance of the evidence, that defendant is a serious
flight risk and that there is no condition or combination of conditions that will reasonably
assure his appearance at future proceedings.

IT IS THEREFORE ORDERED that defendant be detained pending further
proceedings.

Dated this 25th day of July, 2019
K BX
Honorable Michael 6 Gordon for teh H. Burns

United States Magistrate Judge

 
